Case: 16-41043      Document: 00514236601         Page: 1    Date Filed: 11/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-41043                                  FILED
                                  Summary Calendar                         November 14, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                  Clerk


                                                 Plaintiff-Appellee

v.

JOSE SOTO-ORTIZ, also known as Epitacio Valenciana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-297-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Soto-Ortiz appeals the 57-month within-guidelines sentence
imposed in connection with his guilty plea conviction for illegal reentry after
deportation.     Soto-Ortiz argues that the district court plainly erred in
characterizing his prior convictions for Texas murder and aggravated assault
as crimes of violence within the Guidelines, resulting in an additional criminal
history point under U.S.S.G. § 4A1.1(e). He contends that the residual clause


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41043     Document: 00514236601     Page: 2   Date Filed: 11/14/2017


                                  No. 16-41043

of the former version of U.S.S.G. § 4B1.2(a)(2) (2015), is unconstitutional in
light of Johnson v. United States, 135 S. Ct. 2551 (2015), where the Supreme
Court held that nearly identical language in the Armed Career Criminal Act
was unconstitutionally vague. All of Soto-Ortiz’s arguments are foreclosed by
United States v. Jeffries, 822 F.3d 192, 193-94 (5th Cir.), reh’g denied, 829 F.3d
769 (5th Cir. 2016), cert. denied, 137 S. Ct. 1328 (2017) and Beckles v. United
States, 137 S. Ct. 886 (2017).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.                 The
alternative motion for an extension of time is DENIED as moot.




                                        2